CARPENTER, J.
This action was brought by Allen McDonald against the Industrial Trust Company, administrator of the estate of Lester E. Ful-ford, late of the city of Cranston, deceased, to recover for work and labor done by the plaintiff for Lester E. Ful-ford in his lifetime. .The jury returned a vexdict for the plaintiff in the sum of $3,378.50. Thereupoh, in due time. the defendant filed a motion for a new trial, which was heard by this Court. It appeared from the evidence that the plaintiff and Mr. Fulford entei-ed into a contract to construct a dwelling house, to be used as a summer home, for the sum. of $5,100.00, and that the amount of $5,100.00 was to be paid at different times during the progress of the work. After the work was commenced, it appeared that Mr. Fulford desired some changes in the manner of the construction of the building and the place where the building was to be erected, and after some talk between Mr. Fulford and Mr. McDonald it was mutually agreed between the parties that the contract should be carried out substantially as written as to the erection of the building; that Mi-. Fulford could have anything changed that he desired, but that the building should be paid for a^ follows: Bills for material should be submitted to Mr. Ful-ford and should b© paid to Mr. McDonald for the face amount; that the labor should be paid for by the hour. That is, the house was to be paid for upon the basis of labor and materials furnished. Mr. McDonald testified that under this agreement the house was built and completed.
All parties admitted that, the work was done ip a satisfactory manner, and all the bills and the time account were submitted to the jury. It appeared that Mr. McDonald had paid $4,000.00' on account.
The question to decide was purely a question of fact as to whether the house was built according to the contract as originally signed or whether the house "was built according to the contract that Mr. McDonald testified had been entered into between him and Mr. Fulford. The jury apparently by their verdict were satisfied that the house was not built according to the original contract, but that the house was built on the plan of Mr. Fulford paying for labor and materials furn*148ished, and therefore were justified, if they so believed, in the amount of the verdict they returned for the plaintiff.
For plaintiff: Joseph TI. Coen.
For defendant: Huddy & Moulton.
The Court feels that substantial justice has been done in this case and therefore denies the motion for a new trial.